Exhibit 10.1

 



JOINT VENTURE AGREEMENT

 

THIS JOINT VENTURE AGREEMENT (this "Agreement"), is entered into this 07 day of
February, 2019, by and between Cannabics Pharmaceuticals, Inc., a Nevada
corporation with an address at #3 Bethesda Metro Center, Suite 700 Bethesda, MD
20814 ("Cannabics"), and Wize Pharma, Inc., a Delaware corporation with an
address at 24 Hanagar Street, PO Box 6653, Hod Hasharon, Israel ("Wize"),
(Cannabics and Wize, each a "Founder", and collectively, the "Founders").

 

WHEREAS, the Founders are interested in incorporating a joint venture company
under the laws of Israel for the purpose of researching, developing, and
administering cannabinoid formulations to treat ophthalmic conditions (the
"Business"); and

 

WHEREAS, the Founders desire to set forth in writing certain agreements as
hereinafter described regarding the establishment of the joint venture company
and the rights and obligations of the Founders;

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter contained,
the Parties hereto agree as follows:

 

1.       Establishment of the Company

 

1.1       Incorporation of the Company. The Founders will establish a private
company incorporated in Israel, with the name of "WPCP Pharma" or any other
similar name lawfully available (the "Company"). The Founders will file the
required documents to establish the Company within 14 days (as may be extended
by mutual written consent) following the Effective Date (as defined below).
Cannabics (the "Incorporator") shall be responsible for incorporating the
Company. The shares of the Company shall have such rights and restrictions as
set forth in the Charter Documents (as defined below), as may be amended from
time to time.

 

1.2       Incorporation Documents. The shares of the Company shall have such
rights and restrictions as set forth in the Charter Documents, as may be amended
from time to time.

 

1.3       Ratification of Actions Taken Prior to Incorporation. The Company
shall ratify the activities of the Incorporator as the incorporator of the
Company.

 

1.4       Founder Representations/Undertakings. Each Founder represents that
neither the execution nor the performance of this Agreement violates any
agreement to which he is bound or any provisions of applicable law. Each Founder
further agrees to notify the Company immediately if any conflict with its
performance of this Agreement arises. Each Founder agrees to execute any further
documents or instruments reasonably necessary to carry out the purposes or
intent of this Agreement. Notwithstanding anything to the contrary in this
Agreement, the Founders agree and acknowledge the following:

 

 

 



 1 

 

 

1.4.1 All of the activities of the Business shall be carried out according to
each Founder's respective territorial, regulatory and commercial restrictions,
as existing on the date hereof.

 

1.4.2 Without derogating from the generality of the foregoing, and for the sake
of clarity, nothing herein will require Wize to take any action that is
inconsistent or in conflict with its obligations under the Exclusive
Distribution and Licensing Agreement with Resdevco Ltd., dated as of May 1,
2015, as amended and supplemented thereafter.

 

2.               Shareholdings

 

2.1       Initial Shareholding. The issued share capital of the Company upon its
incorporation shall be as follows:

 

Shareholder Ordinary Shares Shareholding Percentage Cannabics 50,000 50% Wize
50,000 50% Total: 100,000 100%

 

 

3.               Obligations of the Founders

 

3.1       Notwithstanding anything to the contrary hereunder, each Founder has,
and shall retain, the sole and exclusive ownership of all right, title, and
interest in and to its intellectual property, including any and all
developments, modifications, enhancements, improvements, and derivative works
made thereto, and including all patents, copyrights, and other intellectual
property rights associated therewith.

 

3.2       Each Founder acknowledges and agrees that, subject to Section 3.3
below, title to, and all rights and interest in, all materials, products and
deliverables prepared by such Founder in the performance of services for the
Company (whether prior to or subsequent to its incorporation), including, but
not limited to, reports, designs, programs, specifications, documentation,
manuals, visual aids, software programs, and any other materials developed
and/or prepared by such Founder for the Company (collectively, "Work Product"),
in each case, if and to the extent such services are to be performed by such
Founder shall vest in the Company and shall be deemed to be work made for hire,
unless otherwise mutually agreed in writing (such as where the parties agree
that performance of services will result in a limited non-exclusive license for
use solely in the Business). To that end, (i) to the extent that any such Work
Product may not be considered work made for hire, each Founder hereby
irrevocably assigns all right, title and interest therein to the Company without
further consideration, and (ii) all such materials shall belong exclusively to
the Company, with the Company having the right to obtain and to hold in its own
name, copyrights, trademarks, patents, registrations or such other protection as
may be appropriate to the subject matter, and any extensions and renewals
thereof.

 

 

 



 2 

 

 

4.       Business and Management of the Company

 

4.1       Business of the Company. The Company will engage in all business
activities permitted under relevant law; provided, however, that the Company
will focus on the Business.

 

4.2       Business Plan. Promptly following the Effective Date, the Founders
will work together to prepare a mutually acceptable business plan, which will be
completed no later than 30 days after the Effective Date and shall include its
initial budget as well as the respective contribution, if any, of each Founder's
cash, non-cash assets and/or services to the Company (the "Business Plan"), as
such plan may be revised by the Company's Board of Directors (the "Board") from
time to time. Prior to the execution of the Business Plan, the Founders will
conduct a freedom to operate analysis. The Company will conduct its business in
accordance with the Business Plan.

 

4.3       Budget. At the beginning of each calendar year after incorporation of
the Company, the Company shall prepare a budget for the upcoming calendar year
of operations, the approval of which will be subject to the consent of the
Company's Board of Directors

 

4.4       "Board of Directors". The Company's initial Board shall be comprised
of three (3) directors. The Founders, for as long as such Founder owns at least
ten percent (10%) of the issued and outstanding shares of the Company, will each
be entitled to recommend and appoint one director, and the third director shall
be an industry expert recommended by Wize and approved by Cannabics. Each
Founder shall be entitled to remove the director appointed by such Founder and
appoint a new director instead, at any time, upon prior written notice to the
Company.

 

4.5       Officers. The initial officers of the Company shall be Noam Danenberg,
and Eyal Barad, who shall serve as Co-Chief Executive Officers.

 

4.6       Signatory Authority. The Board will decide on an appropriate signatory
authority for the Company in light of the operational needs of the Company.

 

4.7       Expenses. Until the Company has a revenue stream or as may otherwise
be determined in the Business Plan, each Founder shall be responsible for fifty
percent (50%) of the expenses of the Company, including the incorporation costs
and associated legal fees.

 

4.8       Information Rights. The Charter Documents shall provide for
information rights to the Founders, such that, except as necessary to comply
with applicable law or contract and subject to any applicable privileges
(including the attorney-client privilege), each Founder, for as long as it holds
at least five percent (5%) of the outstanding shares of the Company, will be
given reasonable access to the Company's employees, agents, properties, books
and records for all proper purposes, during normal business hours and upon
reasonable prior notice, the costs of review of which, if any, shall be borne by
each Founder seeking to review the same. The Company will prepare and deliver
such financial or other information concerning its business as a Founder may
reasonably request, provided that if the Founder making such request holds less
than 5% of the outstanding shares of the Company, the expenses associated
therewith will be borne by such Founder (other than with respect to annual and
quarterly financial statements of the Company).

 

 

 



 3 

 

 

4.9       Veto Rights. The Charter Documents shall provide as for veto rights to
the Founders, such that, for as long as a Founder holds at least ten percent
(10%) of the outstanding shares of the Company, the Company shall not undertake
any of the following actions without first obtaining the prior written consent
of the directors appointed by such Founder: (a) a merger, consolidation, or sale
of all or substantially all of the Company's assets or shares (other than as
part of a drag-along transaction pursuant to Section 7); (b) a liquidation,
dissolution, or winding up of the Company or the termination of the Company's
activities; (c) a fundamental change in the nature of the Company's business;
(d) any amendment to the Articles of Association of the Company that adversely
effects the rights of such Founder (it being understood that amendments
associated with the issuance of shares as part of a financing shall not be
deemed an adverse change); (e) the issuance of any shares, options to acquire
shares, or debt securities of the Company; (f) an increase in the number of
directors of the Company to more than three (except in connection with a
financing (g) any appointment or removal of an executive officer of the Company;
(h) a transfer, assignment or exclusive license of any intellectual property
that is fundamental to the operation of the Business to any third party (other
than as part of a drag-along transaction pursuant to Section 7); and (i) any
"related party transaction" (as shall be defined in the Charter Documents or
pursuant to applicable law).

 

4.10 Necessary Actions. The Founders will act in such a manner as may be
necessary to give effect to the provisions of this Agreement, including
appointing or removing directors, as provided above, causing such directors to
give effect to such provisions, and causing its shares to be voted at a general
meeting of shareholders to give effect to such provisions.

 

5.       Restrictions on Share Transfers.

 

5.1       Permitted Transfers. Each Founder may, at any time, transfer all or
part of its shares in the Company ("Shares") to an Affiliate (as defined below),
provided that at the time of such transfer such transferee will execute such
instruments as may, in the Company's reasonable opinion, be necessary to ensure
that (a) such transferee has acceded to be bound by all of the terms of this
Agreement, and (b) the Founder remains responsible for such transferee's
performance of its obligations hereunder; and further provided that such
transfer shall remain valid for only so long as such Affiliate remains an
Affiliate of the Founder. Thereafter any reference in this Agreement to a
Founder's shareholdings shall include all Shares held by such Founder and its
authorized transferees pursuant to this Section 5.1. Any change in the
relationship of the Affiliate holding an interest in Company and such Founder,
such that the Affiliate ceases to be an Affiliate, shall obligate such Founder
promptly to re-acquire the Shares from such Affiliate. "Affiliate" means, with
respect to any person, any other person directly and/or indirectly controlling,
directly and/or indirectly controlled by, or under direct and/or indirect common
control with, such person.

 

 

 

 

 4 

 



 

5.2       Right of First Refusal

 

Until the closing of a Company Sale or an IPO (as such terms are defined below),
each Founder for so long as it holds at least ten percent (10%) of the issued
and outstanding shares of the Company (a "Qualified Founder") shall be entitled
to a right of first refusal on all transfers of Shares by the other Founder. No
Founder shall sell, assign, charge (other than creation of a lien pursuant to
Section 5.2.5 below) or transfer (together, "Transfer") all or any of the Shares
owned by such Founder except as set forth below (and except for the permitted
transfer of Shares to an Affiliate under Section 5.1 above):

 

5.2.1 In the event a Founder (the "Offeror") proposes to Transfer any of his
Shares (the "Offered Shares") to any person or entity (the "Proposed Transfer"),
the Offeror shall promptly request (the "Offeror's Request") that the Company
deliver to the other Founder, provided that the other Founder is a Qualified
Founder, a written notice containing the identity of the proposed transferee,
the number of Shares included in the Proposed Transfer, and the terms and
conditions concluded in good faith of the Proposed Transfer (the "Offeror's
Notice"), so as to enable the other Founder to have the opportunity to exercise
their right of first refusal pursuant to this Section 5.2. The Company shall
comply with the Offeror's Request by sending the Offeror's Notice to the other
Founder.

 

5.2.2 The Qualified Founder shall have the right to purchase all (and not less
than all) of the Offered Shares pursuant to the terms of the Offeror's Notice by
sending a written notice (the "Acceptance Notice") to the Company within thirty
(30) days from receipt of the Offeror's Notice (the "Notice Period").

 

5.2.3 If the Acceptance Notice is in respect of less than the number of Offered
Shares or is not timely provided, then the Offeror shall be entitled to Transfer
all (but not less than all) of the Offered Shares to the proposed transferee;
provided, however, that in no event shall the Offeror Transfer any of the
Offered Shares to any transferee on terms more favorable to the transferee than
those mentioned in the Offeror's Notice, and provided, further, that such
Transfer must be closed within 120 days after the expiration of the Notice
Period or the Proposed Transfer shall again be subject to the provisions of this
Section 5.2.

 

5.2.5 Should a Founder create a lien on his Shares, such Founder shall be
obligated to inform the beneficiary of the lien of the existence of the right of
first refusal and that any exercise of the lien shall be deemed a Transfer which
is subject to the provisions of this Section 5.2.

 

5.2.6 "Company Sale" means a merger, business combination, sale of shares or any
other similar transaction involving the Company, in which the shareholders of
the Company immediately prior to the merger, business combination or other
similar transaction will own, as a result of which and immediately after the
consummation (including all stages) thereof, less than the majority of shares of
the surviving entity; in each case, whether as one transaction or a series of
related transactions. "IPO" means an initial public offering of the shares of
the Company.

 

 

 



 5 

 

 

6.                   Co-Sale/Tag-Along Right.

 

6.1       Until the closing of a Company Sale or an IPO, subject at all times to
the provisions of Section 5.2 (Right of First Refusal) above, in the event of
any Proposed Transfer by a Founder, other than a permitted transfer of Shares
pursuant to Section 5.1 above, each Qualified Founder shall have the right,
within fourteen (14) days after receipt of the Offeror's Notice, to participate
pro-rata in the Proposed Transfer by sending the Acceptance Notice, in which it
shall designate how many shares it wishes to sell up to its pro-rata share. Each
participating Qualified Founder's pro-rata co-sale right shall be expressed by a
fraction, the numerator of which is the number of outstanding shares of the
Company then held by the Founder, and the denominator of which is the sum of (i)
the aggregate number of shares of the Company then held by all the shareholders
of the Company exercising co-sale rights, plus (ii) the aggregate number of
outstanding shares of the Company then held by the Offeror, multiplied by 100.
If a Founder does not respond to the Offeror's Notice within the aforesaid time
period, it shall be deemed to have waived its right to participate in such
Transfer.

 

6.2       If the Acceptance Notice is not timely provided, then the Offeror
shall be entitled to Transfer all (but not less than all) of the Offered Shares
to the proposed transferee; provided, however, that in no event shall the
Offeror Transfer any of the Offered Shares to any transferee on terms more
favorable to the transferee than those mentioned in the Offeror's Notice, and
provided, further, that such Transfer must be closed within 120 days after the
expiration of the Notice Period or the Proposed Transfer shall again be subject
to the provisions of this Section 6.

 

7.                   Compulsory Sale - Drag-Along.

 

7.1       In the event that prior to an IPO, any person or entity (the "Bidder")
makes a bona fide offer to acquire or purchase (i) all of the issued share
capital of the Company or (ii) all or substantially all of the Company's assets
(the "Offered Transaction"), and shareholders holding at least 75% of the issued
share capital of the Company indicate their acceptance of the Offered
Transaction (the "Majority Selling Shareholders"), and the Offered Transaction
is approved by a majority of the Board, then the Company shall deliver notice
thereof to all shareholders (the "Drag-Along Notice") and each shareholder will
(a) vote its shares in the Company in favor of the Offered Transaction and any
decision necessary therefor (including the appointment of a representative of
the Majority Selling Shareholders as proxy on its behalf for all matters
reasonably necessary for the Offered Transaction and the implementation thereof)
at every meeting called with respect thereof or any matters pertaining thereto,
(ii) exercise their means of control in the Company in order for the Company to
execute all necessary agreements and documents and to take all such actions
reasonably required for the approval and implementation of the Offered
Transaction, (iii) execute all necessary agreements and documents and take all
such actions as may be reasonably required in connection therewith, and (iv)
sell all its shares and other securities in accordance with the terms of the
Offered Transaction; provided, however that if the Offered Transaction is not
consummated within a period of 180 days after the date of the Drag-Along Notice,
the Offered Transaction shall once again be subject to the terms of this
Section.

 

 

 



 6 

 

 

7.2       Each shareholder shall appear in person or by proxy at any annual or
special general meeting for the purpose of obtaining a quorum and shall vote its
shares, either in person or by proxy, at any annual or special meeting called
for the purpose of voting on the Offered Transaction or any matter reasonably
related thereto (including appointment of a representative appointed by the
Majority Selling Shareholders as proxy on their behalf for all matters
reasonably necessary for the transaction and the implementation thereof) or by
written consent of shareholders with respect to the Offered Transaction, in
favor of the Offered Transaction and any decision necessary therefor (including
the appointment of a representative appointed by the Majority Selling
Shareholders as proxy on their behalf for all matters reasonably necessary for
the transaction and the implementation thereof) in accordance with this Section
7. Without limitation of the foregoing, upon a failure by a shareholder to
comply with this Section 7, such shareholder hereby irrevocably appoints any
designee nominated from time to time by the Board to execute on behalf of such
shareholder any and all documents, instruments, deeds and agreements that are
required to be executed by the shareholders pursuant to this Section 7.

 

7.3       Notwithstanding the foregoing, a shareholder will not be required to
comply with the provisions of Sections 7.1 and 7.2 unless: (i) the liability for
indemnification, if any, of such shareholder in the Offered Transaction and for
the inaccuracy of any representations and warranties made by the Company or its
shareholders in connection therewith is several and not joint with any other
person who is not an Affiliate of such shareholder (except to the extent that
funds may be paid out of an escrow established to cover breach of
representations, warranties and covenants of the Company as well as breach by
any shareholder of any of identical representations, warranties and covenants
provided by all shareholders), and is pro rata in proportion to, and does not
exceed, the amount of consideration payable to such shareholder in connection
with such Offered Transaction; and (ii) upon the consummation of the Offered
Transaction, each shareholder will receive the same form of consideration and
the same portion of the aggregate consideration that such shareholder would have
received if such aggregate consideration (whether in the form of cash,
securities or otherwise) had been distributed by the Company in complete
liquidation pursuant to the rights and preferences set forth in the Charter
Documents as in effect immediately prior to such transaction.

 

8.       Pre-Emptive Right

 

Until an IPO or Company Sale, each shareholder holding at least 5% of the
outstanding share capital of the Company (a "Qualified Shareholder") shall have
a pre-emptive right to purchase New Securities (as defined in Section 8.1) that
the Company may, from time to time, propose to sell and issue.

 

8.1       In this Section 8, "New Securities" shall mean any shares of the
Company, whether now or hereafter authorized, and rights, options, convertible
instruments or warrants to purchase said shares, and securities of any type
whatsoever that are, or may become, convertible into said shares, other than (i)
employee stock options and employee share grants under the Company's equity
incentive plans; (ii) issuances of Company securities in connection with a bona
fide loan or credit facility of a third party financial lender; (iii) issuance
of Company securities in an IPO of the Company; (iv) issuances of Company
securities pursuant to an acquisition by the Company of another company or
business; (v) issuances of Company securities in connection with any pro rata
stock splits, dividends, distributions, combinations, reclassifications or
similar events; and (vi) issuances exempted from preemptive rights if approved
by the shareholders owning at least 75% if the outstanding shares of the
Company.

 

 

 



 7 

 

 

8.2       Any New Securities to be issued by the Company shall first be offered
by the Board by written notice of offer to the Qualified Shareholders (the
"Rights Notice") pro rata to their respective holdings then held by them as of
the date of the Rights Notice. Such Rights Notice shall state the terms,
including without limitation the price per share, of the proposed allotment, and
any such shareholder may accept such offer, as to all or any part of the shares
so offered to him, by giving the Company written notice of acceptance within
twenty (20) days after being served with the Rights Notice and effecting full
payment therefore thereafter. Any of the New Securities which a Qualified
Shareholder fails or declines to acquire as aforesaid shall be reoffered, in the
manner prescribed in the foregoing provisions of this Section 8.2, to the other
Qualified Shareholders who submitted notices of acceptance as to all the New
Securities initially offered to them pursuant hereto, in proportion to their
respective shareholdings. Even if the Qualified Shareholders who elect to
purchase New Securities elect to purchase in the aggregate less than 100% of the
New Securities, the New Securities so elected to be purchased shall be sold to
such shareholders in accordance with such elections.

 

8.3       Any of the New Securities which are not accepted by the Qualified
Shareholders as aforesaid may be subsequently allotted without restriction, but
only on terms no more favorable to the allottee than the terms offered to the
Qualified Shareholders. Any of the New Securities not so allotted within ninety
(90) days from the expiration of the re-offer described above shall again be
subject to all the provisions of this Section 8.

 

9.                   Effective Date

 

This Agreement shall become effective on the date (the "Effective Date") that is
one business day following receipt of an opinion, within 30 days from the date
of signing, from a mutually selected third party describing the regulatory
pathway for eye drops containing cannabinoids or cannabinoid strings (the
"Opinion"). If the Opinion is not received within 30 days of the date hereof,
this Agreement shall become null and void unless otherwise extended by mutual
agreement of the parties.

 

10.                Mutual Share Issuances

 

10.1 Upon the Effective Date (i) Wize shall issue to Cannabics 900,000 shares of
its common stock (the "Wize Shares"), which represent a value of $909,933,
calculated using a price per share equal to the weighted-average price per share
of its common stock as traded during the sixty-day period ending on February 5,
2019 (the "60-Day VWAP"), and (ii) Cannabics shall issue to Wize 2,263,944
shares of its common stock (the "Cannabics Shares" and together with the Wize
Shares, the "Restricted Shares"), which represent a value of equals of $909,933,
calculated using a price per share equal to the weighted-average price per share
of its common stock as traded during the sixty-day period ending on February 5,
2019. All of these issued Restricted Shares shall be free of free of any
mortgage, pledge, lien, royalty obligations, conditional sale agreement,
security agreement, encumbrance or other charge (collectively, "Liens"), subject
to any restrictions on transfer under applicable securities Laws and this
Agreement. Notwithstanding the above, the Founders are committed to share and
provide the necessary cash payments for any of the Company's operations as per
the Business Plan within 3 days of the Company's demand for such cash request.

 

 

 



 8 

 

 

10.2 The Restricted Shares Are Not Registered. Each of the Founders hereby
acknowledges that the Restricted Shares will not be issued by the Founders
pursuant to a registration statement under the Securities Act, and therefore
they may be required to be held for an indeterminate period. The Restricted
Shares are issued in reliance upon a specific exemption from the registration
requirement of the Securities Act which depends, in part, upon the accuracy of
the representations, warranties, and agreements of each Founder set forth in
this Section 10.

 

10.3 Representations of the Founders.

 

10.3.1 Each Founder is acquiring the applicable Restricted Shares for such
Founder's own account as principal, not as a nominee or agent, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, which resale, distribution or
fractionalization would violate the Securities Act. Each Founder agrees that a
legend to the foregoing effect may be placed upon any and all certificates
issued representing the Restricted Shares. Further, each Founder does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Restricted Shares.

 

10.3.2 Each Founder is sophisticated and experienced in investment matters, and,
as a result, is in a position to evaluate an investment in the other Founder.
Each Founder is aware that an investment in the other Founder involves a high
degree of risk, may result in a lack liquidity, and places substantial
restrictions on transferability of interest. Each Founder has sufficient
financial resources available to support the loss of all or a portion of the
value of the Restricted Shares, has no need for liquidity in connection with the
Restricted Shares, and is able to bear the economic risk of such investment.

 

11.                [RESERVED]

 

12.                Confidentiality

 

12.1 Each Founder agrees to maintain in confidence and trust, and not disclose
or make any unauthorized use of, whether for his own personal benefit or for the
benefit of others, any proprietary or confidential information of the Company,
including without limitation, trade secrets, know-how, business plans, and
marketing plans, whether documentary, written, oral or computer generated. The
Company's confidential information does not include information that is now, or
hereafter becomes, through no act or failure to act on the part of a Founder,
generally known to the public or information which is generally known in the
trade or industry, which is not gained as result of a breach of this Agreement.

 

 

 



 9 

 

 

12.2 Press Release. Neither Founder shall issue any press release or public
announcement concerning this Agreement or the Company without obtaining the
prior written consent of the other Founder hereto, which consent shall not be
unreasonably withheld, except as may be required by applicable securities laws,
in which case, the publishing Founder shall use reasonable commercial efforts to
send the draft public announcement to the other Founder prior to publication
thereof.

 

13.                Non-Compete, Non-Solicitation and Right Of First Refusal.

 

13.1 For so long as Cannabics either (a) performs services for the Company or
(b) holds at least five percent (5%) of the shares of the Company, Cannabics
shall refrain from developing, investing in (other than through its holding of
the Wize Shares issued hereunder), promoting, or selling any ophthalmology
product.

 

13.3 For so long as Wize either (a) performs services for the Company or (b)
holds at least five percent (5%) of the shares of the Company, Wize shall
refrain from developing, investing in (other than through its holding of the
Cannabics Shares issued hereunder), promoting, or selling any cannabis-based
products.

 

13.4 Subject to non compete clause section 13.1 and 13.2 above, in case the
Company decided for any reason not to invest in a new venture relating any
ophthalmology or cannabis-based products which was proposed to the Company by
any of the Founders, the Company will have 10% of the said venture without the
need to invest funds.

 

13.5 Notwithstanding the above, sections 13.1 to 13.3 shall not apply to
minority stakes and/or passive investment and /or non controlling equity held by
either company in competitive projects.

 

14.                Governing Law and Dispute Resolution

 

This Agreement shall be governed by and construed in accordance with the laws of
Israel without reference to its conflict of laws principles. Any dispute arising
hereunder shall be referred to the competent courts in Tel Aviv.

 

15.                Miscellaneous

 

15.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements, understandings, and negotiations, both written and oral,
between the parties with respect to the subject matter hereof or thereof,
including the Memorandum of Understanding, dated June 20, 2018.

 

 

 



 10 

 

 

15.2 Amendments. Any provision of this Agreement may be amended if, and only if,
such amendment is in writing and signed by all parties hereto.

 

15.3 No Waivers. No failure or delay by a Founder in exercising any right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right or remedy.

 

15.4 Assignment. No Founder may assign this Agreement nor his rights or
obligations hereunder without the prior written consent of the other Founder,
except to its Affiliates (for as long as they continue to be its Affiliates and
subject to Section 5.1 above).

 

15.5 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Founders and their respective successors
and permitted assigns.

 

15.6 Severability. In the event that any provision of this Agreement shall be
determined to be illegal or unenforceable, that provision will be limited or
eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect and enforceable.

 

15.7 Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures to
each were upon the same instrument.

 

15.8 No Third Party Beneficiaries. The parties agree that there are no third
party beneficiaries to this Agreement.

 

15.9 Acceptance by the Company. The Founders will procure endorsement of this
Agreement by the Company as soon as it is formed, signifying the Company's
agreement with, and acceptance of, the Agreement's terms insofar as they affect
the Company.

 

15.10 Termination. If, for whatever reason, the Founders do not approve the
Business Plan by June 30, 2019, this Agreement shall expire at such time, and
the Founders shall cooperate in winding down the Company.

 

[signature page follows]

 

 

 



 11 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
above written.

 

 



Cannabics Pharmaceuticals, Inc. Wize Pharma, Inc.     /s/ Eyal Barad /s/ Or
Eisenberg Name: Eyal Barad Name: Or Eisenberg Title: CEO Title: CFO & Acting CEO
Date:February 7, 2019 Date: February 7, 2019

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 